DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “reduced levels of added gums and/or added stabilizers” and “reduced levels of one or more added gums and/or added stabilizers” in claim 1 recite a relative term which renders the claim indefinite. The term “reduced levels” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The description at paragraph [0020] provides a definition for a group of terms, but “reduced levels” appears to be different than the other listed terms that are all thought to indicate an absence of the particular ingredients. “Reduced levels” implies a partial reduction relative to some starting amount, not a reduction to effectively zero. This interpretation is supported by the indication in the claimed method at step (e) that stabilizers are added to the cheese. The claim is thus understood as being intended to claim reduced levels relative to conventional levels of added gums/stabilizers, but there is not a standard concentration for such components in cream cheese, which renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (U.S. 2013/0202737 A1) in view of Wolfschoon-Pombo et al. (U.S. 2013/0273202 A1).
Regarding claim 1, Hassan discloses a method of producing a cream cheese ([0008], [0035]), the method comprising (a) preparing a cheese curd through fermentation of a dairy 
Hassan does not disclose (i) the addition of the EPS-containing dairy liquid to cheese curd rather than a cheese precursor ingredient or (ii) the cream cheese as having reduced levels of one or more added gums and/or added stabilizers.
However, Wolfschoon-Pombo et al. discloses the production of a cream cheese ([0019]), wherein additional ingredients may be added and blended to the cheese curd ([0067]), where such additional ingredients include stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to add the EPS-containing dairy liquid to the cheese curd. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. Hassan also indicates that the EPS component is known in the art as being useful “to provide stabilizing functions” ([0005]). Since Wolfschoon-Pombo et al. indicates that cream cheese curd may be supplemented with liquid or solid additional ingredients ([0067]), including stabilizers ([0069]), the addition of the EPS-containing dairy liquid to cream cheese curd would therefore be obvious to a skilled practitioner.
As for the reduced levels of one or more added gums/stabilizers, Hassan does disclose that EPS is commonly used in the art “to provide stabilizing functions” ([0005]). A skilled 
As for claim 2, Wolfschoon-Pombo et al. discloses the separation of a whey stream from the fermented dairy liquid ([0064]) before combining the cheese curd with the additional stabilizing ingredients ([0067], [0069]), which would include any EPS component.
As for claim 3, Wolfschoon-Pombo et al. discloses the addition of locust bean gum, guar gum, and carrageenan as stabilizers ([0069]).
As for claim 4, Hassan does not disclose any required inclusion of xanthan gum. Wolfschoon-Pombo et al. discloses xanthan gum as one of several alternative stabilizers ([0069]). Production of the cream cheese that is free of xanthan gum would thus be obvious.
As for claim 5, Wolfschoon-Pombo et al. discloses cream cheese comprising 24.8% fat and 4.9% protein ([0120], Table), which would be at a fat-to-protein ratio of 5.06, thus rendering the claimed ratio of about 5:1 obvious.
As for claim 6, the amounts of protein and fat in the final cream cheese would necessarily be a result of the protein and fat in the ingredients used to produce the cream cheese. The claimed limitation that the dairy liquid of step (a) and the whey protein containing dairy liquid of step (b) includes amounts of protein and fat to achieve the fat-to-protein ratio of the cream cheese is thus considered obvious.
As for claim 7, Wolfschoon-Pombo et al. discloses the cream cheese as comprising about 20-25% fat (specifically, 24.8% fat) ([0120], Table).
As for claim 8, Hassan discloses the EPS-producing culture as being Lactobacillus lactis ssp. cremoris ([0019]).
As for claim 9, Hassan discloses homogenization and texturization of the cream cheese mixture via heating and shearing ([0070]). The present specification indicates the claimed target yield stress is achieved simply via mixing “for an effective time and temperature” due to the inclusion of the EPS ingredient and exclusion of xanthan gum, where mixing involves homogenization and heating ([0034]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum and homogenization is used in both the prior art and the claimed method, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed target yield stress of about 60-90 Pa in about 40-80 minutes of mixing is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 10, Hassan indicates that the amounts of the EPS-producing culture added is essentially a result-effective variable determined by the amount of EPS desired, and that the amount of the added culture “can easily be determined by the skilled artisan without undue experimentation” ([0023]). MPEP 2144.05 II. As such, the claimed inoculation amount of EPS-producing culture of about 0.0005-0.2 wt.% would be obvious to a skilled practitioner.
As for claim 11, Wolfschoon-Pombo et al. discloses the fermentation of the dairy liquid forming the curd as including an EPS-producing culture ([0061]).
As for claim 12, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 1. The present specification indicates that the claimed cohesiveness was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0028], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed cohesiveness of about 30-40% without added xanthan gum is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 13, Hassan discloses a cream cheese ([0008], [0035]) made by a method comprising (a) preparing a cheese curd through fermentation of a dairy liquid ([0031], [0033]-[0034]); (b) inoculating a separate whey protein containing dairy liquid having a whey protein level of about 30-70% total solids (specifically, an aqueous solution of 32% WPC) ([0022]) with an EPS-producing culture ([0011], [0021]); (c) fermenting the whey protein containing dairy liquid to produce EPS in the liquid ([0023]); (d) combining the EPS-containing liquid in a 
Hassan does not disclose (i) the addition of the EPS-containing dairy liquid to cheese curd rather than a cheese precursor ingredient or (ii) the cream cheese as having reduced levels of added gums and/or added stabilizers.
However, Wolfschoon-Pombo et al. discloses the production of a cream cheese ([0019]), wherein additional ingredients may be added and blended to the cheese curd ([0067]), where such additional ingredients include stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to add the EPS-containing dairy liquid to the cheese curd. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. Hassan also indicates that the EPS component is known in the art as being useful “to provide stabilizing functions” ([0005]). Since Wolfschoon-Pombo et al. indicates that cream cheese curd may be supplemented with liquid or solid additional ingredients ([0067]), including stabilizers ([0069]), the addition of the EPS-containing dairy liquid to cream cheese curd would therefore be obvious to a skilled practitioner.
As for the reduced levels of added gums/stabilizers, Hassan does disclose that EPS is commonly used in the art “to provide stabilizing functions” ([0005]). A skilled practitioner would recognize that incurring a stabilizing benefit from EPS would allow for a reduction in added stabilizers necessary to achieve a comparable stabilizing effect. Thus, producing a cream cheese that has a reduced level of added gums/stabilizers would be obvious to a skilled practitioner, where the cream cheese product contained EPS in part to achieve the same effect.
As for claim 14, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 13. The present specification indicates that the claimed firmness profile was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0019], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed firmness profile is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 15, Hassan discloses a cream cheese ([0008], [0035]) comprising one or more added stabilizers other than xanthan gum ([0039]), and a biogenerated exopolysaccharide ([0024]).
Hassan does not disclose the cream cheese as comprising the claimed amounts of fat and protein, the specific stabilizers, or the cohesive factor.
However, Wolfschoon-Pombo et al. discloses a cream cheese comprising 24.8% fat and 4.9% protein ([0120], Table) and also discloses the addition of locust bean gum, guar gum, and carrageenan as stabilizers ([0069]).
It would have been obvious to one having ordinary skill in the art to produce a cream cheese as taught in Hassan having the compositional attributes described in Wolfschoon-Pombo et al. Since Hassan provides limited instruction regarding the preparation of cream cheese ([0035]), a skilled practitioner would be motivated to consult Wolfschoon-Pombo et al. for more detailed instruction. The disclosure in Wolfschoon-Pombo et al. of cream cheese composition comprising 24.8% fat and 4.9% protein ([0120], Table) renders the claimed concentration ranges of about 20-25 wt.% fat and about 2-5 wt.% protein obvious. Also, such values would be at a fat-to-protein ratio of 5.06, thus rendering the claimed ratio of about 5:1 obvious. As for the stabilizers, the disclosure in Wolfschoon-Pombo et al. that exemplary stabilizers include locust bean gum, guar gum, and carrageenan as stabilizers ([0069]) renders the inclusion of such components obvious. The reference additionally recites xanthan gum in the noted list, but exclusion of that stabilizer would be obvious, since a practitioner would expect that a single stabilizer would be adequate. The selection of any other stabilizer would necessarily result in the exclusion of xanthan gum.
As for the reduced levels of one or more added gums/stabilizers, Hassan does disclose that EPS is commonly used in the art “to provide stabilizing functions” ([0005]). A skilled practitioner would recognize that incurring a stabilizing benefit from EPS would allow for a reduction in added stabilizers necessary to achieve a comparable stabilizing effect. Thus, producing a cream cheese that has a reduced level of added gums/stabilizers would be obvious to a skilled practitioner, where the cream cheese product contained EPS in part to achieve the same effect.
As for the cohesive factor, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously. The present specification are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed cohesiveness of about 30-40% without added xanthan gum is thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 16, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 15. The present specification indicates that the claimed junction density and firmness profile was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0019], [0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical 
As for claims 17-19, the present specification admits that a commercial sample has roughly the same bimodal particle size distribution as is presently claimed for the inventive cream cheese products (Fig. 7), which indicates that the claimed bimodal particle size distribution per se and the related claim limitations should be considered obvious. MPEP 2129. Further, no additional teaching in the specification is evident that the claimed particle size distribution attributes were achieved for a particular reason or intentional, which leads to the conclusion that the claimed limitations are on the basis of producing a cream cheese that is comparable to commercial cream cheese in terms of texture or handling attributes. As such, the claimed particle size distribution attributes are considered inherent characteristics that are a result of the claimed cream cheese comprising EPS and excluding xanthan gum, rather than being due to any additional specific processing steps to achieve the characteristics. MPEP 2112.01 I.
As for claim 20, the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum as detailed previously in relation to claim 15. The present specification indicates that the claimed continuous protein phase with the biogenerated EPS dispersed as particulate contained within the protein phase was attained merely as a result of including the EPS component and exclusion of xanthan gum ([0035]). MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the prior art was determined to disclose the inclusion of an EPS component and exclusion of xanthan gum, the claimed cream cheese product and the prior art product are considered to be produced by substantially identical processes. As such, the resultant physical properties are considered to be obvious due to being inherent. The claimed compositional characteristics related to the dispersion of the EPS are thus deemed obvious. Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed. Accordingly, such properties do not serve to distinguish the method as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
As for claim 21, the previous analysis related to claim 1 showed that biogenerated exopolysaccharide produced in situ by fermenting a whey protein concentrate with an exopolysaccharide-generating culture was obvious. Such analysis applies as well to the cream cheese of claim 15, thus rendering the claimed process step obvious.
As for claim 22, Wolfschoon-Pombo et al. discloses a cream cheese composition comprising 0.45% gums ([0136], Fig. 8) that may include locust bean gum and guar gum ([0069]), which renders the claimed amounts of about 0.02-0.25% guar gum and about 0.05-0.5% locust bean gum obvious. The exclusion of xanthan gum would be obvious merely to the extent that Wolfschoon-Pombo et al. discloses it as being an optional alternative to the other listed gums ([0069]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793